              Case 3:17-cv-05806-RJB Document 390 Filed 05/20/20 Page 1 of 2



 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       STATE OF WASHINGTON,                             C17-5806RJB
 7
                              Plaintiff,
 8
                   v.
 9
       THE GEO GROUP, INC.,
10
                              Defendant.
11

12     UGOCHUKWU GOODLUCK                               C17-5769RJB
       NWAUZOR, FERNANDO
13     AGUIRRE-URBINA, individually and
       on behalf of all those similarly
14     situated,
                                                        COURT’S RULINGS ON
15                                    Plaintiffs,       DEPOSITION OBJECTIONS

16                 v.

17     THE GEO GROUP, INC., a Florida
       corporation,
18
                                  Defendant
19

20
            This comes before the Court on submission of deposition designations by Plaintiffs in
21
     both cases. Objections to portions, and grounds for objections, were clearly marked on the
22
     documents. The Court has reviewed and considered each objection and has ruled on each
23
     objection. The Court’s rulings are marked on the attached sheets, as follows:
24


     COURT’S RULINGS ON DEPOSITION OBJECTIONS - 1
              Case 3:17-cv-05806-RJB Document 390 Filed 05/20/20 Page 2 of 2



 1          For Plaintiff State of Washington’s submissions, the rulings are marked on the ruling

 2   sheets submitted by counsel, with an “O” indicating overruled and an “S” indicating sustained.

 3   The sheets are attached for the following depositions:

 4          Alisha Singleton
            Bruce Scott
 5          James Charles Hill
            Iolani Menza
 6          William McHatton
            Ryan Kimble (30 (b)(6))
 7          Bertha Henderson
            Leonardo Jaramillo
 8
            For Plaintiffs Nwauzor et al’s submissions, the Court’s rulings are marked on the ruling
 9
     sheets (table) submitted by counsel, with a check mark in the appropriate column indicating
10
     “sustained” or “overruled.” The sheets are attached for the following depositions:
11
            Erwin Delacruz
12          Michael Heye
            Marc A. Johnson
13          Bruce Scott, Jr. (30 (b)(6))
            Bruce Scott (individually)
14          David Tracy

15          IT IS SO ORDERED.

16          The Clerk is directed to send copies of this Order to all counsel of record and to any party

17   appearing pro se at said party’s last known address.

18          Dated this 20th day of May, 2020.

19

20
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
21

22

23

24


     COURT’S RULINGS ON DEPOSITION OBJECTIONS - 2
